         Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 1 of 23



 1    Michelle C. Yau (Admitted Pro Hac Vice)         Todd Jackson (Cal. Bar No. 202598)
      Mary J. Bortscheller (Admitted Pro Hac Vice)    Nina Wasow (Cal. Bar No. 242047)
 2    Daniel R. Sutter (Admitted Pro Hac Vice)        FEINBERG, JACKSON, WORTHMAN &
      COHEN MILSTEIN SELLERS & TOLL PLLC              WASOW LLP
 3    1100 New York Ave. NW ● Fifth Floor             2030 Addison St. ● Suite 500
      Washington, DC 20005                            Berkeley, CA 94704
 4    Telephone: (202) 408-4600                       Telephone: (510) 269-7998
      Fax: (202) 408-4699                             Fax: (510) 269-7994
 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                        OAKLAND DIVISION
11   Charles Baird and Lauren Slayton, as
     individuals, and on behalf of the BlackRock
12   Plan Class,                                   PLAINTIFFS’ NOTICE OF AND MOTION
                                                   FOR PRELIMINARY APPROVAL OF CLASS
13                 Plaintiffs,                     ACTION SETTLEMENT AND CLASS
                                                   NOTICE, AND MEMORANDUM IN SUPPORT
14          vs.
15   BlackRock Institutional Trust Company,
     N.A.; BlackRock, Inc.; The BlackRock, Inc.   Case No. 4:17-cv-01892-HSG
16   Retirement Committee; The Investment
     Committee of the Retirement Committee; The
17   Administrative Committee of the Retirement
     Committee; The Management Development &
18   Compensation Committee; Catherine Bolz,
     Chip Castille, Paige Dickow, Daniel A.
19   Dunay, Jeffrey A. Smith; Anne Ackerley,
     Amy Engel, Nancy Everett, Joseph Feliciani
20   Jr., Ann Marie Petach; Michael Fredericks,
     Corin Frost, Daniel Gamba, Kevin Holt, Chris
21   Jones, Philippe Matsumoto, John Perlowski,
     Andy Phillips, Kurt Schansinger, Tom
22   Skrobe; Kathleen Nedl; Marc Comerchero,
     Joel Davies, John Davis, Milan Lint, and
23   Laraine McKinnon,
24                 Defendants.
25

26

27

28
         Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 2 of 23



 1                               NOTICE OF MOTION AND MOTION
 2
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3

 4          PLEASE TAKE NOTICE that on July 1, 2021 at 2:00 p.m., or as soon thereafter as this matter

 5   may be heard, in Courtroom 2 of the United States District Court for the Northern District of

 6   California, located at 1301 Clay Street, Oakland California 94612, before the Honorable Haywood S.

 7   Gilliam, Jr., Plaintiffs Charles Baird and Lauren Slayton, individually and on behalf of all others

 8   similarly situated and on behalf of the BlackRock Retirement Savings Plan (“Plaintiffs”), will and

 9 hereby do move the Court to preliminarily approve the submitted proposed Class Action Settlement.

10 Plaintiffs respectfully submit that they are amenable to the Court deciding this Motion on the papers,

11 without oral argument, if the Court deems it appropriate.

12          Plaintiffs make this Motion pursuant to Federal Rule of Civil Procedure 23(e)(1) and Civil

13 Local Rule 7-2. This Motion is based on the Notice of Motion and Motion; the accompanying

14 Memorandum in support; the concurrently filed Declaration of Mary J. Bortscheller and all Exhibits

15 appended thereto; all evidence, records, and pleadings in this action; oral argument that may be

16 presented at any hearing of this Motion; and all other matters that the Court deems proper.

17
     Dated: March 23, 2021
18

19                                               /s/ Mary J. Bortscheller
                                          By:     Mary J. Bortscheller (admitted Pro Hac Vice)
20                                                Michelle C. Yau (admitted Pro Hac Vice)
                                                  Daniel R. Sutter (admitted Pro Hac Vice)
21                                                COHEN MILSTEIN SELLERS & TOLL PLLC
22                                                1100 New York Avenue, N.W., Suite 500 West
                                                  Washington, D.C. 20005
23
                                                  Nina Wasow (Cal. Bar No. 242047)
24                                                Todd Jackson (Cal. Bar No. 202598)
                                                  FEINBERG, JACKSON, WORTHMAN &
25
                                                  WASOW LLP
26                                                2030 Addison St., Suite 500
                                                  Berkeley, CA 94704
27
                                                  Attorneys for Plaintiffs and the Class
28
            Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 3 of 23



 1                                                       TABLE OF CONTENTS
 2   I.       INTRODUCTION .................................................................................................................... 1
 3
     II.      THE PROPOSED SETTLEMENT TERMS ............................................................................ 1
 4
     III.     LITIGATION HISTORY ......................................................................................................... 6
 5
     IV.      THE COURT SHOULD PRELIMINARILY APPROVE THE SETTLEMENT .................... 7
 6
              A.        The Settlement Satisfies the Criteria for Preliminary Approval Under Rule
 7                      23(e)(2) and Ninth Circuit Law .................................................................................... 8
 8                 1. Plaintiffs and Class Counsel Have Adequately Represented the Class. ....................... 9
 9                 2. The Settlement Was Negotiated at Arm’s Length. ..................................................... 10
10                 3. The Relief Provided for the Class Is Adequate. .......................................................... 10
                        a. The Class Would Face Significant Costs, Risks, and Delay Associated with Trial
11
                            and Appeal. .......................................................................................................... 11
12                      b. The Settlement Proposes an Effective Method of Distributing Relief to the Class.
                            ............................................................................................................................. 11
13
                        c.     The Terms of the Proposed Attorneys’ Fee Award Is Fair and Reasonable Given
14
                               the Significant Investment of Attorney Time and Expenses and the Complexity
15                             and Risk of this Case. .......................................................................................... 12

16                 4. The Proposed Settlement Treats Class Members Equitably Relative to Each Other. 14
                   5. The Litigation Stage of This Case Strongly Supports Preliminary Approval. ........... 14
17

18            B.        Issuance of Class Notice Is Proper.............................................................................. 15

19            C.        Proposed Schedule Upon Preliminary Approval ........................................................ 16

20

21

22

23

24

25

26

27

28

                                                                              i
                                                                Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                                       Case No. 4:17-cv-01892-HSG
            Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 4 of 23



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                   Page(s)
      CASES
 3

 4    Alaniz v. Cal. Processors, Inc.,
         73 F.R.D. 269 (N.D. Cal. 1976) .......................................................................................................9
 5
      Boyd v. Coventry Health Care Inc.,
 6       299 F.R.D. 451 (D. Md. 2014).......................................................................................................10
 7 In re Charles Schwab Corp. Sec. Litig.,
       2011 WL 1481424 (N.D. Cal. Apr. 19, 2011) ...............................................................................14
 8

 9 Chinitz v. Intero Real Est. Servs.,
      2020 WL 7042871 (N.D. Cal. Dec. 1, 2020) .................................................................................15
10
   Class Plaintiffs v. City of Seattle,
11    955 F.2d 1268 (9th Cir. 1992) .........................................................................................................8

12 Dudum v. Carter’s Retail, Inc.,
       2016 WL 7033750 (N.D. Cal. Dec. 2, 2016) (Gilliam, J.) ............................................................13
13
   In re Facebook Biometric Info. Priv. Litig.,
14
       2020 WL 4818608 (N.D. Cal. Aug. 19, 2020) ................................................................................9
15
   Figueroa v. Cap. One, N.A.,
16     2021 WL 211551 (S.D. Cal. Jan. 21, 2021) ...................................................................................15

17    In re Howrey LLP,
          2014 WL 3427304 (N.D. Cal. July 14, 2014) ..................................................................................8
18
      Johnson v. Gen. Mills, Inc.,
19       2013 WL 12248151 (C.D. Cal. Mar. 6, 2013) ...............................................................................15
20
      Kanawi v. Bechtel Corp.,
21       2011 WL 782244 (N.D. Cal. Mar. 1, 2011) .............................................................................12, 13

22    Krueger v. Ameriprise Fin., Inc.,
         2015 WL 4246879 (D. Minn. July 13, 2015) ................................................................................13
23
      In re Omnivision Techs., Inc.,
24        559 F. Supp. 2d 1036 (N.D. Cal. 2008) .........................................................................................14
25
   Pfeifer v. Wawa, Inc.,
26     2018 WL 4203880 (E.D. Pa. Aug. 31, 2018) ..........................................................................10, 14

27 Rhom v. Thumbtack, Inc.,
      2017 WL 4642409 (N.D. Cal. Oct. 17, 2017) (Gilliam, J.) .....................................................15, 16
28

                                                                          ii
                                                              Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                                     Case No. 4:17-cv-01892-HSG
            Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 5 of 23



 1    Romero v. Securus Techs., Inc.,
         2020 WL 6799401 (S.D. Cal. Nov. 19, 2020) ...............................................................................15
 2
      Scott v. ZST Digit. Networks, Inc.,
 3
         2013 WL 12126744 (C.D. Cal. Aug. 5, 2013)...............................................................................14
 4
      Spann v. J.C. Penney Corp.,
 5       314 F.R.D. 312 (C.D. Cal. 2016) ...................................................................................................16

 6    Spano v. Boeing Co.,
         2016 WL 3791123 (S.D. Ill. March 31, 2016)...............................................................................13
 7
      In re Syncor ERISA Litig.,
 8
          516 F.3d 1095 (9th Cir. 2008) .........................................................................................................8
 9
      Urakhchin v. Allianz Asset Mgmt. of Am., L.P.,
10       2018 WL 3000490 (C.D. Cal. Feb. 6, 2018)..................................................................................14

11    Urakhchin v. Allianz Asset Mgmt. of Am., L.P.,
         2018 WL 8334858 (C.D. Cal. July 30, 2018) ................................................................................10
12
      Van Bronkhorst v. Safeco Corp.,
13       529 F.2d 943 (9th Cir. 1976) ...........................................................................................................8
14
      Vedachalam v. Tata Consultancy Servs., Ltd.,
15       2013 WL 3941319 (N.D. Cal. July 18, 2013) ................................................................................12

16    Vizcaino v. Microsoft Corp.,
         290 F.3d 1043 (9th Cir. 2002) .......................................................................................................12
17
      STATUTES
18
      26 U.S.C. § 3405(c)(1)(B) .....................................................................................................................3
19
      29 U.S.C. §§ 1001 et seq.............................................................................................................. passim
20

21    Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453, and 1711–1715 .......................16, 17

22    Internal Revenue Code § 3405(c) ..........................................................................................................3

23    OTHER AUTHORITIES

24 Federal Rule of Civil Procedure 23 ............................................................................................. passim

25 Federal Rule of Civil Procedure 30(b)(6) ..............................................................................................6

26 Fed. Trade Comm’n, Consumers and Class Actions: A Retrospective and Analysis of

27    Settlement Campaigns 27-28 (2019),
      https://www.ftc.gov/system/files/documents/reports/consumers-class-actions-
28    retrospective-analysis-settlement-campaigns/class_action_fairness_report_0.pdf .......................12

                                                                            iii
                                                                Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                                       Case No. 4:17-cv-01892-HSG
           Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 6 of 23



 1                                       MEMORANDUM OF LAW
 2           Plaintiffs Charles Baird and Lauren Slayton (“Plaintiffs”) submit this Memorandum in
 3
     support of their Motion for Preliminary Approval of the Settlement Agreement dated March 9, 2021,
 4
     which memorializes the settlement in principle the Parties reached following a settlement conference
 5
     with the Honorable Judge Donna M. Ryu on February 5, 2021. Plaintiffs seek an Order (i)
 6
     preliminarily approving the Settlement1 under Federal Rule of Civil Procedure 23(e); (ii) approving
 7

 8   the manner for notifying the BlackRock Plan Class of the Settlement; and (iii) setting a date for the

 9   Final Approval Hearing and other deadlines.
10   I.      INTRODUCTION
11
             The proposed Settlement should be preliminarily approved under Rule 23(e) because it is a
12
     fair, reasonable, and adequate resolution of the BlackRock Plan Class’s claims, securing a
13
     meaningful payment of $9.65 million (less Attorneys’ Fees and Expenses) for BlackRock Plan Class
14

15   Members without the substantial risks and delay inherent in a trial and any subsequent appeal. The

16   proposed Settlement falls within the scope of reasonable settlements. Moreover, it was reached after

17   years of hard-fought litigation and over a year of arms-length negotiations that culminated in a day-
18   long settlement conference with Judge Ryu. For the sizable payment, it settles and releases only the
19
     claims pled in the Complaint and only on behalf of the BlackRock Class as certified by the Court. It
20
     does not release broader claims or release the claims of the putative CTI Class as that class was not
21
     certified.
22

23   II.     THE PROPOSED SETTLEMENT TERMS
24           This proposed Settlement releases the claims of the BlackRock Plan Class (and only the
25   BlackRock Plan Class) in this case in return for a payment of $9,650,000. That money will be
26   distributed by a Settlement Administrator according to a Plan of Allocation that allocates settlement
27
     1
      Unless otherwise specified Capitalized terms shall have the same meaning as provided in the
28
     Settlement Agreement.
                                                        1
                                               Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                      Case No. 4:17-cv-01892-HSG
         Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 7 of 23



 1   funds proportional to the assets each Class Member held in BlackRock-managed funds in the
 2   BlackRock Retirement Savings Plan (“Plan”). The Settlement will be reviewed for fairness by an
 3   Independent Fiduciary.
 4           The BlackRock Plan Class. The Settlement Agreement resolves all the claims asserted by
 5   the certified BlackRock Plan Class (the “Class”), defined as follows: “All participants (and their
 6   beneficiaries) in the BlackRock Retirement Savings Plan during the Class Period.” ECF No. 360;
 7   Settlement Agreement ¶ 1.8. Excluded from the Class are the individuals named in the case at any
 8   time as Defendants. The Class Period is the time period from April 5, 2011 through the date of the
 9   entry of a Preliminary Approval Order in this case. Settlement Agreement ¶ 1.14. There are
10   approximately 17,000 Class Members. Declaration of Mary J. Bortscheller in Support of Pls.’ Mot.
11   (“Bortscheller Decl.”) ¶ 4. Based on data through year-end 2019, about 70% of those Class Members
12   are current Plan participants and 30% are former participants who no longer have an Active Account
13   in the Plan. Id.
14           Monetary Relief and Plan of Allocation. Under the Settlement Agreement, Defendants will
15   pay $9,650,000 into an escrow account established for the benefit of the Class by Class Counsel and
16   trusteed by an escrow agent (the “Qualified Settlement Fund” or “QSF”). Following deductions for
17   (i) any Court-approved Attorneys’ Fees and Expenses; (ii) any Court-approved Class Representative
18   Service Awards; and (iii) Administrative Expenses, the Net Settlement Amount will be distributed to
19   the Class in accordance with the Plan of Allocation attached to the Settlement Agreement as Exhibit
20   E. Bortscheller Decl. ¶ 3; Ex. 1 (executed Settlement Agreement and Exhibits; hereinafter
21   “Settlement Agreement”).
22           The Plan of Allocation provides that each Class Member will receive a share of the Net
23   Settlement Amount that is proportionate to the value of her individual account allocations to
24   BlackRock-managed investments relative to the aggregate value of all Class Members’ allocations to
25   BlackRock-managed investments. Specifically, each Class Member’s Distribution shall be
26   calculated as follows:
27        a. First, the Settlement Administrator shall determine the aggregate value of the portion of
             each Class Member’s account allocated to BlackRock-managed investments during the
28
             Class Period by summing the value of the Class Member’s positive (greater than zero)
                                                        2
                                               Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                      Case No. 4:17-cv-01892-HSG
         Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 8 of 23



 1           account balance allocations to BlackRock-managed investments at the end of each quarter
             during the Class Period.
 2

 3       b. Second, the Settlement Administrator shall determine the aggregate value of the Plan’s
            investment in BlackRock-managed funds across all quarters of the Class Period by summing
 4          the aggregate values of all Class Members’ positive account balance allocations to
            BlackRock-managed investments.
 5
         c. Third, the Settlement Administrator shall, for each Class Member, divide the aggregate
 6
            value of each Class Member's account balance allocations to BlackRock-managed
 7          investments by the Plan’s aggregate investment in BlackRock-managed funds across all
            quarters of the Class Period; this is the Pro Rata Share.
 8
         d. A Class Member’s settlement payment is equal to the product of the Pro Rata Share value
 9          and the Net Settlement Amount value.
10   Settlement Agreement Ex. E at Part B.
11          Current Participants with a greater than zero ($0) account balance on the date settlement
12   payments are made will have their Plan accounts credited with their share of the Net Settlement
13   Amount. Settlement Agreement ¶ 6.6.2. The settlement payment will be invested in accordance with
14   and proportionate to the investment elections then on file for each Current Participant. Id. ¶¶ 6.6,
15   6.6.3. If the Current Participant does not have an investment election on file, then the settlement
16   payment will be invested in the Plan’s Qualified Default Investment Alternative. Id. ¶ 6.6.3.
17          Former Participants will receive a check sent to the address on file with the Plan’s
18   Recordkeeper. Settlement Agreement ¶ 6.8.2. In order to increase uptake of the settlement payments,
19   Former Participants will not be required to submit a claim form in order to receive their settlement
20   payment. Bortscheller Decl. ¶ 5. For each check issued to a Former Participant, the Settlement
21   Administrator will calculate and withhold applicable taxes associated with the payment and will
22   issue necessary tax forms to the Former Participant. Settlement Agreement ¶ 6.8.2(a). Further, the
23   Settlement Administrator will advise the Former Participant: first, that the settlement payment is
24   rollover eligible; 2 and second, that if a Qualified Domestic Relations Order applies to the payment,
25   2
    The settlement payments to Former Participants are intended to be eligible rollover distributions
26 within the meaning of Internal Revenue Code § 3405(c), which requires that distributions shall be
   subject to a 20% withholding tax. 26 U.S.C. § 3405(c)(1)(B). The Class Notice will advise the
27 Former Participants that if the payment is rolled over (i.e. deposited), into a qualified retirement
   savings account within a specific time of receipt, no additional early distribution tax penalty will be
28
   assessed on the payment.
                                                        3
                                               Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                      Case No. 4:17-cv-01892-HSG
         Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 9 of 23



 1   they are responsible for complying with such Order. Id. ¶¶ 6.8.2(b)-(c). Similarly, the Settlement
 2   Administrator will issue checks to any Current Participants who have a greater than zero-dollar ($0)
 3   account balance as of the date settlement payments are made (e.g., Current Participants who close
 4   their Plan account before settlement payments are made shall receive a check), with appropriate
 5   taxes withdrawn. Id. ¶¶ 6.7, 6.7.1.
 6          Independent Fiduciary. In addition, the Settlement Agreement provides that the Plan
 7   Administrator shall, on behalf of the Plan, retain an Independent Fiduciary. Settlement Agreement
 8   ¶ 3.2. The Independent Fiduciary shall determine whether to approve and authorize the settlement of
 9   the Released Claims on behalf of the Plan and shall comply with all relevant conditions of Prohibited
10   Transaction Exemption 2003-39 (“PTE 2003-39”). Id. ¶ 3.2.1. Further, the Independent Fiduciary
11   will notify the Plan Administrator, as well as Class Counsel and Defense Counsel, of its conclusions
12   by no later than forty-eight (48) days prior to the Fairness Hearing. Id. ¶ 3.2.2.
13          Release of Claims. In exchange for the relief provided in the Settlement, the Class will
14   release the Released Parties from the Released Claims:
15          a.      That were asserted in the Complaint or Action, or that arise out of the conduct alleged
                    in the Complaint whether or not pleaded in the Complaint;
16
            b.      That arise out of, relate to, are based on, or have any connection with (1) the
17                  selection, oversight, retention, or performance of the Plan’s investment options and
                    service providers; (2) fees, costs, or expenses charged to, paid by, or reimbursed by
18                  the Plan, directly or indirectly, including, without limitation, all fees charged against
                    collective trust fund assets, including fees for managing securities lending cash
19                  collateral and fees expressed as a share of net securities lending returns; (3)
                    disclosures or failures to disclose information regarding the Plan’s investment
20
                    options, fees, costs, expenses, or service providers;
21          c.      That would be barred by res judicata based on entry of the Final Approval Order;
            d.      That relate to the direction to calculate, the calculation of, and/or the method or
22                  manner of allocation of the Qualified Settlement Fund to the Plan or any member of
                    the Class in accordance with the Plan of Allocation; or
23          e.      That relate to the approval by the Independent Fiduciary of the Settlement
                    Agreement, unless brought against the Independent Fiduciary alone.
24
            Excluded from Released Claims are:
25
            a.      Any rights or duties arising out of the Settlement Agreement, including the
26
                    enforcement of the Settlement Agreement;
27          b.      Claims of individual denial of benefits under ERISA § 502(a)(1)(B), 29 U.S.C.
                    § 1132(a)(1)(B) that do not fall within sections (a)-(e) above;
28          c.      Wages, labor, or employment claims unrelated to the Plan;

                                                         4
                                                Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                       Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 10 of 23



 1          d.      Any claims which were or may be asserted on behalf of the non-certified CTI Class
                    other than the claims belonging to the BlackRock Plan Class; or
 2          e.      Claims arising exclusively from conduct after the close of the Class Period.
 3   Settlement Agreement ¶ 1.45.6. Further, the Settlement Agreement specifically does not release any
 4   claim whatsoever brought on behalf of any person or entity other than a member of the BlackRock
 5   Plan Class against the Released Parties. Id. ¶ 1.45.7.
 6          Class Notice. Each member of the Class will be sent a notice of the Settlement (“Settlement
 7 Notice”) through either email consisting of the long form Settlement Notice (Settlement Agreement

 8 Ex. C) or through both email and direct mail of a postcard notice (Settlement Agreement Ex. C.1).

 9   The email and postcard notice both shall direct Class Members to the Settlement Website.3 Id. The
10 Settlement Notice will provide information to the Class regarding, among other things: (1) the nature

11 of the claims; (2) the scope of the settlement class; (3) the terms of the Settlement; (4) Class

12 Members’ right to object to the Settlement and the deadline for doing so; (5) the class-wide release;

13 (6) the identity of Class Counsel and the amount of compensation they will seek in connection with

14 the Settlement; (7) the amount of any Service Awards requested for Class Representatives; (8) the

15 date, time, and location of the Fairness Hearing; and (9) Class Members’ right to appear at the

16 Fairness Hearing.

17          The Plan Recordkeeper maintains updated email and physical mailing addresses for all Class
18 Members who are Current Participants and will provide those email addresses to the Settlement

19 Administrator for purposes of the Notice program. Bortscheller Decl. ¶ 6. Further, the Plan

20 Recordkeeper has last known email and physical addresses for Former Participants. Id. For Current

21 Participants, the Settlement Notice will be sent via email where possible, but where current email

22 addresses are not available, the Settlement Administrator will send postcard notice via U.S. mail.4

23
   3
     The Settlement Website (www.BR401kSettlement.com) shall contain the Notice, the Settlement
24 Agreement and its exhibits, the entered Preliminary Approval Order, the operative Second Amended

25 Complaint, and the Motions for Preliminary Approval and Final Approval (when filed); the Motion
   for Attorneys’ Fees and Expenses (when filed); any other Court orders related to the Settlement, any
26 amendments or revisions to these documents, and any other documents or information mutually
   agreed upon by the Parties.
27 4 Certain Class Members have directed the Plan Recordkeeper to communicate with them via U.S.
   mail regarding all Plan matters; the Settlement Notice program will follow those instructions.
28
   Bortscheller Decl. ¶ 7.
                                                        5
                                               Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                      Case No. 4:17-cv-01892-HSG
            Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 11 of 23



 1   For Former Participants, the Settlement Notice will be sent via both email, where possible, and by
 2   U.S. mail.
 3   III.     LITIGATION HISTORY
 4
              This class action has a long litigation history, spanning nearly four years and including
 5
     numerous filings before the Court. Plaintiff Baird filed his original Complaint on April 5, 2017
 6
     challenging Defendants’ management of the Plan. ECF No. 1. Defendants moved to dismiss the
 7
     Complaint on June 1, 2017. ECF No. 35. After the Parties completed their briefing on the Motion to
 8
     Dismiss, Plaintiff Baird amended his Complaint on October 18, 2017 to add an additional plaintiff and
 9
     assert additional claims concerning BlackRock Institutional Trust Company, N.A.’s compensation and
10
     management of certain commingled investment vehicles. ECF No. 75. Defendants moved to dismiss
11
     Plaintiffs’ Amended Complaint on November 8, 2017, ECF No. 79, and, after the Parties finished
12
     briefing their renewed Motion to Dismiss arguments, Plaintiffs amended their Complaint a second
13
     time on August 27, 2018 to plead additional allegations and name, based on discovery, the Plan’s
14
     investment consultant, Mercer Investment Consulting (“Mercer”), as a defendant. ECF No. 154.
15
     Defendants and Mercer moved to dismiss Plaintiffs’ Second Amended Complaint on October 22,
16
     2018. ECF No. 181. The Court denied Defendants’ Motion in part and dismissed Mercer on September
17
     3, 2019, after the Parties submitted their respective written and oral arguments. ECF No. 340.
18
              The Parties engaged in extensive discovery into the claims and defenses in this case.
19
     Bortscheller Decl. ¶ 10. Among other things, Class Counsel took fourteen fact depositions and four
20
     expert depositions, received and reviewed over 250,000 pages of documents and emails, and
21
     exchanged hundreds of pages of written discovery. Id. The Parties had a substantial number of
22
     discovery disputes that required joint letter briefing before Magistrate Judge Kandis A. Westmore to
23
     resolve. Id. ¶ 11. In total, the Parties submitted eleven discovery disputes to Judge Westmore,
24
     concerning matters ranging from untimely disclosure of trial witnesses to inadequately prepared Rule
25
     30(b)(6) witnesses. Id. Plaintiffs prevailed, in whole or in part, on all eleven disputes. ECF Nos. 114;
26
     115; 116; 117; 119; 209; 238; 240; 241; 252; 262.
27

28

                                                        6
                                               Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                      Case No. 4:17-cv-01892-HSG
           Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 12 of 23



 1           Plaintiffs moved to certify two classes on June 3, 2019. ECF No. 292. One class, the BlackRock
 2   Plan Class, consisted of only current and former participants in the BlackRock Plan. Id. The other, the
 3   putative CTI Class, consisted of participants in numerous retirement plans whose retirement savings
 4   were invested in certain BlackRock collective trust investment vehicles that engaged in securities
 5   lending. Id. On February 11, 2020, the Court certified the BlackRock Plan Class but denied Plaintiffs’
 6   motion to certify the putatively larger CTI Class. ECF No. 360. Plaintiffs sought but were denied a
 7   Rule 23(f) appeal of the Court’s denial of the CTI Class certification. ECF Nos. 367, 373.5
 8           Following class certification, the Parties engaged in expert discovery. Plaintiffs’ two merits
 9   experts provided reports concerning damages and fiduciary process. Bortscheller Decl. ¶ 12. In
10   addition, Class Counsel deposed Defendants’ three expert witnesses and Plaintiffs’ experts submitted
11   rebuttal reports addressing three of Defendants’ expert reports. Id. ¶¶ 10, 12
12           After expert discovery closed, Plaintiffs moved for partial summary judgment and Defendants
13   moved for summary judgment on all claims, on September 24, 2020. ECF No. 396. The Court denied
14   both motions on January 12, 2021. ECF No. 455. With trial on the horizon, Plaintiffs filed numerous
15   papers and motions in preparation of trial, including two motions in limine on January 19, 2021, ECF
16   No. 453, and a trial brief and pre-trial conference statement on January 26, 2021, ECF Nos. 459, 464.
17   A few weeks before trial was scheduled to commence, the Court referred the Parties to a magistrate
18   judge settlement conference. ECF No. 445. At a February 5, 2021 settlement conference facilitated by
19   Magistrate Judge Ryu, the Parties reached a settlement in principle. ECF No. 468.
20
     IV.     THE COURT SHOULD PRELIMINARILY APPROVE THE SETTLEMENT
21
             The Court should preliminarily approve the Settlement Agreement because it satisfies the
22
     criteria for preliminary approval under Rule 23(e)(2) and Ninth Circuit law and because it proposes a
23
     proper method of notifying class members.
24

25

26
     5
      Any claims for that putative class are not released in this proposed Settlement. Settlement
27   Agreement ¶ 1.45.7.
28

                                                        7
                                               Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                      Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 13 of 23



 1           A.      The Settlement Satisfies the Criteria for Preliminary Approval Under Rule
                     23(e)(2) and Ninth Circuit Law
 2
             As a matter of public policy, federal courts strongly favor and encourage settlements,
 3
     particularly in class actions and other complex matters, where the inherent costs, delays, and risks of
 4
     continued litigation might otherwise overwhelm any potential benefit the class could hope to obtain.
 5
     Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992). Indeed, “there is an
 6
     overriding public interest in settling and quieting litigation[,]” and this is “particularly true in class
 7
     action suits[.]” Van Bronkhorst v. Safeco Corp., 529 F.2d 943, 950 (9th Cir. 1976); see also In re
 8
     Howrey LLP, 2014 WL 3427304, at *5 (N.D. Cal. July 14, 2014); In re Syncor ERISA Litig., 516
 9
     F.3d 1095, 1101 (9th Cir. 2008).
10
             Effective December 1, 2018, for a court to preliminarily approve a settlement, the settling
11
     parties must provide the court with sufficient information to enable it to determine that it will likely
12
     be able to approve the settlement at the final approval stage. Fed. R. Civ. P. 23(e)(1)(B). In other
13
     words, the court should review whether the settlement “is fair, reasonable, and adequate[.]” Fed. R.
14
     Civ. P. 23(e)(2). The revised Federal Rule directs courts, in making that evaluation, to consider
15
     “whether: (A) the class representatives and class counsel have adequately represented the class; (B)
16
     the proposal was negotiated at arm’s length; (C) the relief provided for the class is adequate . . . and
17
     (D) the proposal treats class members equitably relative to each other.” Id. The adequacy of the
18
     proposed relief must be considered in light of “(i) the costs, risks, and delay of trial and appeal; (ii)
19
     the effectiveness of any proposed method of distributing relief to the class, including the method of
20
     processing class-member claims; (iii) the terms of any proposed award of attorney’s fees, including
21
     timing of payment; and (iv) any agreement required to be identified under Rule 23(e)(3)[.]” Id.
22
             The relevant factors and Rule 23(e)(2) weigh in favor of the Settlement proposed here. The
23
     proposed Settlement Agreement is fair, adequate, and reasonable. Additionally, this Settlement,
24
     consummated on the eve of trial, is not the product of any collusion between the Parties, but rather is
25
     a fair agreement between Parties who aggressively litigated this case. The Court referred the Parties
26
     to a magistrate judge settlement conference before Judge Ryu less than a month before the scheduled
27

28

                                                          8
                                                 Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                        Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 14 of 23



 1   trial date, which further establishes the non-collusive nature of this Settlement. Therefore, the Court
 2   should preliminarily approve the Settlement.
 3                  1.      Plaintiffs and Class Counsel Have Adequately Represented the Class.
 4          The named Plaintiffs, whom the Court has previously determined were adequate
 5
     representatives of the Class, are adequate representatives for the settlement class as well. See Order
 6
     on Mot. for Class Cert., ECF No. 360. Likewise, Class Counsel were previously found, and continue
 7
     to be, adequate. Id. Nothing has changed since the Class was certified to render Plaintiffs or Class
 8

 9 Counsel inadequate to represent the Class. In re Facebook Biometric Info. Priv. Litig., 2020 WL

10 4818608, at *3 (N.D. Cal. Aug. 19, 2020) (stating that, absent developments suggesting that class

11 representatives and class counsel for a previously certified class can no longer adequately represent

12 the class, the court is not required to revisit the adequacy inquiry).

13
            The adequacy inquiry looks to whether “the interests of the class representatives are
14
     antagonistic to those of the class and whether counsel for the named plaintiffs possess the requisite
15
     ability and expertise to conduct the litigation.” Alaniz v. Cal. Processors, Inc., 73 F.R.D. 269, 276
16

17 (N.D. Cal. 1976) (citation omitted). The Plaintiffs have no interests antagonistic to the Class. Indeed,

18 Plaintiffs have diligently represented the Class throughout the last four years: responding to

19 discovery requests, sitting for depositions, staying abreast of case developments, preparing for trial,

20
     attending the settlement conference, and carefully considering the merits of the proposed Settlement.
21
     Bortscheller Decl. ¶ 13. Class Counsel, too, have adequately and faithfully represented the Class.
22
     Specifically, Class Counsel—each of whom is a highly experienced ERISA practitioner—
23
     investigated the action, reviewed voluminous discovery and deposed witnesses in New Jersey, San
24

25 Francisco, and New York, worked with multiple experts, engaged in extensive motion practice

26 including responding to Defendants’ motions to dismiss and motions for summary judgment,

27 prepared for trial, and negotiated this Settlement. Id. ¶ ¶ 10,15; see also ECF No. 292 p. 25

28

                                                        9
                                               Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                      Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 15 of 23



 1   (Plaintiffs’ memo ISO mot. for class cert.). As such, the Court should deem the representation to be
 2 adequate at this procedural stage and the requirements of Rule 23(e)(2)(A) as having been satisfied.

 3
                    2.      The Settlement Was Negotiated at Arm’s Length.
 4
            The Parties reached this Settlement after intensive arm’s-length negotiations with the
 5
     assistance of Judge Ryu at a Court-ordered settlement conference on February 5, 2021. That
 6
     settlement conference took place after a prior mediation in February of 2020 and ongoing settlement
 7
     negotiations, facilitated by a private mediator, did not lead to a compromised resolution. Bortscheller
 8
     Decl. ¶ 14. Throughout the settlement negotiation process, Plaintiffs and the Class were represented
 9
     by the same team of experienced ERISA litigators who researched and initiated the case, conducted
10
     extensive discovery, and were preparing for the trial of the Class’s claims. Id. ¶ ¶ 15-16. As a result,
11
     Class Counsel were thoroughly versed in the legal and factual issues and were alert to the strengths
12
     and weaknesses of the case. See id. Similarly, Defendants were represented by counsel with
13
     extensive experience defending complex litigation, including ERISA class actions. Id. ¶ 16. The
14
     settlement negotiations were contested and conducted in good faith. Id. ¶ 17.
15
            Further, the participation of Judge Ryu at the settlement conference is strong assurance that
16
     the Settlement is the result of arm’s-length negotiations. While Judge Ryu had initially set aside only
17
     four hours for the February 5th settlement conference, she continued working with the Parties for
18
     several additional hours to give the Parties time to bridge their differences and reach this Settlement.
19
     Id. ¶ 18 These negotiations were hard-fought and were not collusive.
20
                    3.      The Relief Provided for the Class Is Adequate.
21
            This Settlement is adequate because it provides nearly one-third of the Class’s potential
22
     damages based on Defendants’ own fund performance benchmarks. ECF No. 385-3, Exhibit W
23
     (Pomerantz Report) at 14 (Plaintiffs’ expert Dr. Pomerantz calculating $33.7 million of losses).
24
     Courts routinely approve similar settlements in ERISA cases. See e.g., Pfeifer v. Wawa, Inc., 2018
25
     WL 4203880, at *9 (E.D. Pa. Aug. 31, 2018) (approving settlement amounting to 25-50% of
26
     potential damages); Urakhchin v. Allianz Asset Mgmt. of Am., L.P., 2018 WL 8334858, at *5 (C.D.
27
     Cal. July 30, 2018) (approving settlement amounting to 17-54% of potential damages); Boyd v.
28

                                                        10
                                               Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                      Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 16 of 23



 1   Coventry Health Care Inc., 299 F.R.D. 451, 463 (D. Md. 2014) (approving settlement amounting to
 2   3-48% of potential damages).
 3          In assessing whether the proposed Settlement provides adequate relief for the putative class
 4   under Rule 23(e)(2)(C), the Court must consider: “(i) the costs, risks, and delay of trial and appeal;
 5 (ii) the effectiveness of any proposed method of distributing relief to the [C]lass . . . ; (iii) the terms

 6 of any proposed award of attorney’s fees, including timing of payment; and (iv) any agreement

 7   required to be identified under Rule 23(e)(3).” Fed. R. Civ. P. 23(e)(2)(C). Each of these
 8   considerations supports preliminary approval of this Settlement.
 9                          a.      The Class Would Face Significant Costs, Risks, and Delay Associated
                                    with Trial and Appeal.
10
            While Plaintiffs are confident in their claims, Plaintiffs recognize the risks associated with
11
     trial in complex litigation. This case has been ongoing for nearly four years. It involves complex
12
     factual and legal issues under ERISA. The Parties have aggressively litigated the case through
13
     motions to dismiss and motions for summary judgment up until nearly the eve of trial. As a result,
14
     Plaintiffs were fully aware of the risks of continued litigation and the complex issues involved,
15
     making this Settlement reasonable and a fair result under the circumstances.
16
            Throughout the litigation, Defendants have indicated they are also confident in their
17
     defenses. Notably, Defendants raised several non-frivolous arguments on the ultimate question of
18
     liability and on the calculation of damages. Thus, even if the Court were to find at trial that
19
     Defendants violated ERISA, Plaintiffs and the Class had to acknowledge the risk of not recovering
20
     significant monetary relief. In addition, Plaintiffs believe that an appeal would very likely follow any
21
     judgment at trial. Class Counsel, mindful of these risks, believe that a certain result for Class
22
     Members now, rather than a possibly larger—but uncertain—recovery many years in the future,
23
     weighs in favor of approval of the Settlement.
24
                            b.      The Settlement Proposes an Effective Method of Distributing Relief to
25                                  the Class.
26          Because Class Members are all current or former employees of BlackRock, the Settlement
27   proposes an efficient and effective method of distributing relief. The Class alleged that funds in the
28   BlackRock Retirement Plan underperformed; as such, each Class Member’s pro rata share of the
                                                         11
                                                Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                       Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 17 of 23



 1   Settlement will be credited to their BlackRock 401(k) account. Class Members who no longer have
 2   an open account in the BlackRock Plan or who have an account balance of zero ($0) will receive a
 3   check for their share of the Settlement. In order to increase the uptake of the Settlement funds, Class
 4   Members will not need to submit a claim form to receive their portion of the Settlement. Bortscheller
 5   Decl. ¶ 5; see also Fed. Trade Comm’n, Consumers and Class Actions: A Retrospective and Analysis
 6   of Settlement Campaigns 27-28 (2019),
 7   https://www.ftc.gov/system/files/documents/reports/consumers-class-actions-retrospective-analysis-
 8   settlement-campaigns/class_action_fairness_report_0.pdf (showing that even when the most
 9   effective claims process is used, only 18% of class members file a claim).
10                          c.      The Terms of the Proposed Attorneys’ Fee Award Is Fair and
                                    Reasonable Given the Significant Investment of Attorney Time and
11
                                    Expenses and the Complexity and Risk of this Case.
12          The Settlement Agreement stipulates that Class Counsel will not seek Attorneys’ Fees in an
13   amount greater than 29% of the Gross Settlement Amount and provides that any such Fees will not
14   be paid until after the Settlement is finally approved by the Court. Settlement Agreement ¶¶ 7.1, 7.3.
15   While the presumptively reasonable fee in the Northern District of California is 25% of the
16   settlement fund, e.g., Kanawi v. Bechtel Corp., 2011 WL 782244, at *1 (N.D. Cal. Mar. 1, 2011),
17   that amount can be adjusted based on a number of factors present here. Those factors include “(1)
18   the results achieved; (2) the risks of litigation; (3) whether there are benefits to the class beyond the
19   immediate generation of a cash fund; (4) whether the percentage rate is above or below the market
20   rate; (5) the contingent nature of the representation and the opportunity cost of bringing the suit; (6)
21   reactions from the class; and (7) a lodestar cross-check.” Id. (citing Vizcaino v. Microsoft Corp., 290
22   F.3d 1043, 1048-52 (9th Cir. 2002)).
23          Judge Breyer applied the enhancement factors enumerated in Vizcaino and approved a 30%
24   award in Kanawi, an $18.5 million settlement of a similar case alleging plan fiduciaries violated 29
25   U.S.C. §§ 1104 and 1106, ERISA §§ 404 and 406, by selecting and maintaining plan investment
26   options in order to benefit the plan sponsor and the Bechtel family. Kanawi, 2011 WL 782244, at *1;
27   see also Vedachalam v. Tata Consultancy Servs., Ltd., 2013 WL 3941319, at *1-2 (N.D. Cal. July
28

                                                         12
                                                Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                       Case No. 4:17-cv-01892-HSG
         Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 18 of 23



 1   18, 2013) (awarding 30% fee in $29.75 million settlement).6 These factors support preliminary
 2   approval here. Class Counsel achieved this Settlement despite a lack of clarity in the case law about
 3 the proper way to calculate damages and litigated the case for nearly four years on a contingency

 4 basis, expending significant attorney time and litigation expenses in furtherance of the case with no

 5 guarantee of ultimate payment. Bortscheller Decl. ¶¶ 19-21; Kanawi, 2011 WL 782244, at *1-2.

 6           Moreover, a fee award of 29% of the Settlement, slightly above the presumptively reasonable
 7   fee of 25%, is reasonable relative to lodestar. As will be described in detail in the motion for
 8   attorneys’ fees and reimbursement of costs, Class Counsel have expended considerable lodestar in
 9   this litigation to date, and a 29% fee would represent less than half of the current lodestar.
10   Bortscheller Decl. ¶ 21; Dudum v. Carter's Retail, Inc., 2016 WL 7033750, at *7 (N.D. Cal. Dec. 2,
11   2016) (Gilliam, J.) (granting a 31.84% fee request; explaining a negative multiplier supports a
12   finding of reasonableness). Prior to the Settlement being finally approved, Class Counsel expect to
13   spend additional time answering Class Member questions regarding the Settlement, conducting
14   oversight of the Settlement Administrator, preparing the Motion for Final Approval, and attending
15   the Preliminary Approval and Fairness Hearings. Bortscheller Decl. ¶ 21. Further, Class Counsel’s
16   retainer agreement with the Plaintiffs specified that Class Counsel would seek to be paid attorneys’
17   fees of up to 33% of any settlement or money judgment. Id. ¶ 22. The reduction of attorneys’ fees to
18   no more than 29% of the settlement amount is fair and reasonable. See Kanawi, 2011 WL 782244, at
19   *2 (stating that the fee provided in the retainer agreement is probative of the market rate).
20           In addition, Class Counsel have incurred costs and expenses of over $610,000 to date.
21   Bortscheller Decl. ¶ 20. All of these expenses were actually incurred and were necessary to the
22   successful prosecution of this case. Id. Approximately $399,700 of the expenses were fees paid to
23   Plaintiffs’ experts. Id.
24

25   6
      Courts in other jurisdictions recognize a one-third fee as the market rate in proprietary fund
26   settlements like this one. Krueger v. Ameriprise Fin., Inc., 2015 WL 4246879, at *2 (D. Minn. July
     13, 2015) (In “ERISA class actions asserting breaches of fiduciary duties . . . courts have
27   consistently awarded one-third contingent fees”) (citation omitted); Spano v. Boeing Co., 2016 WL
     3791123, at *2 (S.D. Ill. March 31, 2016) (“Comprising 33 1/3 % of the monetary recovery . . .
28
     Class Counsel’s fee application is reasonable”).
                                                         13
                                                Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                       Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 19 of 23



 1                  4.      The Proposed Settlement Treats Class Members Equitably Relative to Each
                            Other.
 2
            As described above, the Plan of Allocation provides that each Class Member will receive a
 3
     payment in proportion to the size of their BlackRock-managed retirement investments in the
 4
     BlackRock Plan. See supra Section II; Ex. E to the Settlement Agreement. “It is reasonable to
 5
     allocate the settlement funds to class members based on the extent of their injuries or the strength of
 6
     their claims on the merits.” In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1045 (N.D. Cal.
 7
     2008) (citation omitted).
 8
            This approach distributes the proceeds of the Settlement broadly amongst the Plan’s current
 9
     and former participants, and it recognizes that the Class Members with the largest investments in
10
     BlackRock-managed funds in the Plan were those most harmed by the ERISA violations alleged in
11
     the case. Courts commonly accept this type of settlement allocation method. See Urakhchin v.
12
     Allianz Asset Mgmt. of Am., L.P., 2018 WL 3000490, at *5 (C.D. Cal. Feb. 6, 2018) (approving a
13
     plan of allocation that provided for a pro rata distribution of settlement funds); Scott v. ZST Digit.
14
     Networks, Inc., 2013 WL 12126744, at *7 (C.D. Cal. Aug. 5, 2013) (same); Pfeifer, 2018 WL
15
     4203880, at *6 (same).
16
                    5.      The Litigation Stage of This Case Strongly Supports Preliminary Approval.
17
            The Parties reached this Settlement only three weeks before trial was scheduled to begin.
18
     Plaintiffs not only conducted robust discovery, including receipt of thousands of Defendants’
19
     documents and 18 depositions, but also became intimately familiar with the evidence in the run-up to
20
     trial. Bortscheller Decl. ¶ 14. The Parties had already exchanged witness and exhibit lists and
21
     submitted their respective joint pretrial statements to the Court, which put them in a strong position
22
     to evaluate the merits of the case and the risks of trial. ECF Nos. 459 (Plaintiffs’ Trial Brief); 464
23
     (Joint Pre-trial Statement, detailing the Parties’ positions and evidence for trial). The timing of this
24
     Settlement demonstrates both the non-collusive nature of this Settlement and the measured judgment
25
     of Class Counsel in negotiating the terms of the agreement. See In re Charles Schwab Corp. Sec.
26
     Litig., 2011 WL 1481424, at *5 (N.D. Cal. Apr. 19, 2011) (citing the timing of settlement, on the eve
27

28

                                                         14
                                                Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                       Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 20 of 23



 1   of trial, as a factor supporting final approval); Johnson v. Gen. Mills, Inc., 2013 WL 12248151, at *4
 2   (C.D. Cal. Mar. 6, 2013) (same).
 3          B.      Issuance of Class Notice Is Proper
 4          The Court “must direct notice in a reasonable manner to all class members who would be
 5 bound by the proposal[.]” Fed. R. Civ. P. 23(e)(1)(B). The “best notice . . . practicable under the

 6 circumstances[] includ[es] individual notice to all [class] members who can be identified through

 7 reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). The Class Notice program proposed here satisfies all

 8 the notice requirements of Rule 23.

 9          The manner of the proposed Notice is adequate and reasonably calculated to reach each Class
10 Member. With the Court’s approval, the Settlement Administrator will directly notify all Class

11 Members of the Settlement by email or, if unable to deliver the Notice to a particular Class Member

12 by email or if the recipient is a Former Participant, the Settlement Administrator will send direct

13 postcard notice by U.S. Mail. Settlement Agreement ¶ 3.1.3; Exs. C (long form notice), C.1

14 (postcard notice). In addition, Notice of the Settlement will be published on a publicly available

15 Settlement Website, www.BR401kSettlement.com. Settlement Agreement ¶ 3.1.1. The Plan’s

16 Recordkeeper will provide the Settlement Administrator with each Class Member’s last known email

17 and physical address associated with the retirement accounts at issue. Id. ¶¶ 3.1.3, 1.38; see also

18 Bortscheller Decl. ¶ 6.

19          Both means of proposed Notice – via email and U.S. Mail – are commonly used and deemed
20 appropriate by Rule 23(c)(2)(B). See, e.g., Rhom v. Thumbtack, Inc., 2017 WL 4642409, at *3 (N.D.

21 Cal. Oct. 17, 2017) (Gilliam, J.) (approving use of email notice with supplemental U.S. mail notice

22 to unavailable e-recipients); Chinitz v. Intero Real Est. Servs., 2020 WL 7042871, at *3 (N.D. Cal.

23 Dec. 1, 2020) (holding email notice was adequate and reasonably calculated to reach class members

24 even where the parties lacked class members’ email addresses and instead used a reverse lookup

25 process); Figueroa v. Cap. One, N.A., 2021 WL 211551, at *5 (S.D. Cal. Jan. 21, 2021) (permitting

26 email notice for class of over one million class members); Romero v. Securus Techs., Inc., 2020 WL

27   6799401, at *4 (S.D. Cal. Nov. 19, 2020) (similar). In this case, the proposed Settlement Notice
28   program is eminently reasonable because the Plan’s Recordkeeper will supply Class Member contact

                                                       15
                                              Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                     Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 21 of 23



 1   information—both email and physical addresses—to the Settlement Administrator. This contact
 2   information will be accurate and up to date for the majority of Class Members who have current
 3   accounts in the Plan and will be reasonably up to date for the former Plan participants. See
 4 Bortscheller Decl. ¶ 6. Moreover, because the costs of Notice will be paid out of the Settlement,

 5 Settlement Agreement ¶ 1.3, the proposed Notice program endeavors to be as cost-effective as

 6 possible. Bortscheller Decl. ¶ 8.

 7          The content of the Settlement Notice is also reasonable because “it clearly and concisely
 8 state[s] in plain, easily understood language” all information specified by Rule 23(c)(2)(B), as

 9 described supra Section II. This information is organized with concise headers that will help the

10 reader navigate the Settlement Notice. Ex. C (long form notice). Similarly, the postcard notice

11 concisely summarizes the information conveyed in the full Settlement Notice and informs recipients

12 where to go for more information. Ex. C.1 (postcard notice). As such, the substance of the Notice

13 program is reasonable because it explains Class Members’ rights under the Settlement in plain and

14 accessible language. Rhom, 2017 WL 4642409, at *3 (approving notice that included information

15 specified by Rule 23(c)(2)(B)); Spann v. J.C. Penney Corp., 314 F.R.D. 312, 331 (C.D. Cal. 2016)

16 (same). Further, to the extent that Class Members have any questions after receiving notice of the

17 Settlement, they may obtain additional information through the Settlement Website, through using

18 the Settlement Administrator’s telephone support line, or by contacting Class Counsel. For these

19 reasons, the Court should approve the proposed Notice program because it is reasonably calculated

20 to apprise Class Members of the Settlement, its terms, and their related rights in an easily understood

21 manner.
           C.     Proposed Schedule Upon Preliminary Approval
22
           The Parties propose the following schedule for final approval of the Settlement, based on the
23
   need to provide the Class with fair notice and the opportunity to be heard, as well as to provide
24
   notice to appropriate federal and state officials as required by the Class Action Fairness Act of 2005
25
   (“CAFA”), 28 U.S.C. §§ 1332(d), 1453, and 1711–1715.
26

27

28

                                                       16
                                              Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                     Case No. 4:17-cv-01892-HSG
        Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 22 of 23



 1
                         Event                                                 Deadline
 2    Settlement Administrator to mail CAFA
      Notice on behalf of Defendants                   April 2, 2021
 3
      Preliminary Approval Hearing                     To be set by Court, if required.
 4
      Settlement Website is established                7 days after entry of Preliminary Approval Order
 5
      Defendants and Plan Recordkeeper to
      provide Plan Data to Settlement                  14 days after entry of Preliminary Approval Order
 6
      Administrator
 7    Settlement Administrator to mail, email
      Notice to Class Members                          30 days after entry of Preliminary Approval Order
 8
      Independent Fiduciary to notify the Plan
      Administrator, Class Counsel, and Defense        48 days before Fairness Hearing
 9
      Counsel of its fairness determination
10    Motions for Final Approval, for Attorneys’
      Fees and Costs, and for Service Awards to        45 days before Fairness Hearing
11    Class Representatives to be filed
      Class Member objections to be filed, and any
12                                                     30 days before Fairness Hearing
      notice of objector’s attorney appearance to
13    be filed
      Objections to the Settlement by any federal      30 days before Fairness Hearing
14    or state authorities to be filed
                                                       10 days before Fairness Hearing
15    Responses to any filed objections
                                                       100 days after entry of Preliminary Approval
16    Fairness Hearing                                 Order
17

18

19

20   Dated: March 23, 2021                /s/ Mary J. Bortscheller
                                            Mary J. Bortscheller
21
                                           Michelle C. Yau (admitted Pro Hac Vice)
22                                         Mary J. Bortscheller (admitted Pro Hac Vice)
                                           Daniel R. Sutter (admitted Pro Hac Vice)
23
                                           COHEN MILSTEIN SELLERS & TOLL PLLC
24                                         1100 New York Ave., NW, Suite 500
                                           Washington, D.C. 20005
25                                         Telephone: (202) 408-4600
                                           Facsimile: (202) 408-4699
26                                         myau@cohenmilstein.com
27                                         mbortscheller@cohenmilstein.com
                                           dsutter@cohenmilstein.com
28

                                                        17
                                               Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                                      Case No. 4:17-cv-01892-HSG
     Case 4:17-cv-01892-HSG Document 471 Filed 03/23/21 Page 23 of 23



 1                             Nina Wasow
                               Todd Jackson
 2                             FEINBERG, JACKSON, WORTHMAN
 3                             & WASOW LLP
                               2030 Addison Street, Suite 500
 4                             Berkeley, CA 94704
                               Telephone: (510) 269-7998
 5                             Facsimile: (510) 269-7994
                               nina@feinbergjackson.com
 6
                               todd@feinbergjackson.com
 7
                               Attorneys for Plaintiffs and the Class
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           18
                                  Mem. in Supp. of Mot. for Prelim. Approval of Class Action Settlement
                                                                         Case No. 4:17-cv-01892-HSG
